Citation Nr: 1635501	
Decision Date: 09/12/16    Archive Date: 09/20/16

DOCKET NO.  12-15 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a bilateral knee disability, to include degenerative joint disease and right knee laxity.

2.  Entitlement to service connection for a bilateral foot disability, to include bilateral pes planus, plantar fasciitis and degenerative joint disease of both feet.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Adamson, Counsel




INTRODUCTION

The Veteran had active service from March 1993 to July 1994.

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Veteran submitted a notice of disagreement (NOD) in September 2010; a statement of the case (SOC) was issued in May 2012 and the Veteran perfected her appeal with the timely filing of a VA Form 9 (substantive appeal) in June 2012.  

This appeal was processed using the Veterans Benefits Management System (VMBS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  In addition to the VBMS claims file, there is a Virtual VA paperless file associated with the Veteran's case.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that service connection is warranted for bilateral foot and bilateral knee disabilities.  The July 2010 rating decision and May 2012 SOC both reference a July 19, 2010 VA examination report, as well as medical evidence from the Bay Pines VA Medical Center Healthcare System, dated April 15, 2010 to July 19, 2010.  These records are not within the record before the Board.  The claims file does not include any report of VA examination related to either the bilateral foot or bilateral knee claim.  Further, the only VA clinical medical evidence within the record before the Board is dated between April 30, 2010 and November 1, 2010.  The Board is unable to render a decision as to the claims on appeal without the ability to review these obviously pertinent records.  Therefore, the RO should undertake to locate these records and associate them with the Veteran's paperless claims file. 

Further, development of the evidentiary record is also necessary in order for VA to meet its duty to assist the Veteran.  Again, the most recent treatment record in the claims file as to VA treatment is dated November 1, 2010.  As for private treatment, records were last added to the claims file in 2009.  On remand the RO should undertake development to obtain and associate with the record all updated non-duplicative pertinent VA and private treatment records related to the bilateral foot and bilateral knee disabilities.  38 C.F.R. § 3.159(c) (2015).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to complete an updated VA Form 21-4142 to authorize VA to obtain any updated private records related to her treatment of her feet and her knees.    If the Veteran provides this authorization, assist her by attempting to obtain these relevant private treatment records.  Associate all records obtained with the claims file.  If any such records cannot be obtained, document this in the claims file and notify the Veteran accordingly.

2.  Associate with the record before the Board all evidence referenced in the July 2010 rating decision and May 2012 SOC, to include the report of the July 19, 2010, VA examination, and the VA treatment records from Bay Pine and Bradenton VA Medical Centers dated from August 2010, to May 2012.  Also associate with the record before the Board all updated VA treatment records related to the Veteran's feet and knees.

3.  After completing the above action, the claims on appeal should be readjudicated.  If benefits are not awarded to the Veteran's satisfaction, a supplemental statement of the case should be provided to the Veteran and her representative.  After they have had an adequate opportunity to respond, these issues should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




